Opinion issued May 12, 2005






In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-05-00064-CV
____________

IN RE MARGARET WILLIAMS AND MARGOTT WILLIAMS, NEXT
FRIEND OF MATTHEW WILLIAMS, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINIONRelators, Margaret Williams and Margott Williams, next friend of Matthew
Williams, have filed a petition for a writ of mandamus complaining of the order
signed by the Honorable Ken Wise


 on December 28, 2004.


  Judge Wise’s order
granted the motion to compel arbitration filed by the real party-in-interest, Amcap
Mortgage, Ltd., Nationwide West, LP, d/b/a Nationwide Manufactured Homes.  
          We deny the petition for a writ of mandamus.  
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Alcala.